PROSPECTUS SUPPLEMENT NO. 1 (to Prospectus dated September 24, 2012) Filed Pursuant to Rule 424(b)(3) Registration No. 333-183279 MRI Interventions, Inc. 19,045,808 Shares of Common Stock This prospectus supplement relates to the prospectus dated September 24, 2012, which permits the resale of up to 13,490,434 outstanding shares of our common stock, and 5,555,374 shares of our common stock issuable upon the exercise of outstanding warrants, by the selling securityholders identified in the prospectus, as amended and supplemented from time to time.We will pay the expenses of registering the shares, but we are not selling any shares of common stock in this offering and therefore will not receive any proceeds from this offering. We will, however, receive the exercise price of the warrants if and when the warrants are exercised for cash by the securityholders. This prospectus supplement is being filed to update, amend, and supplement the information previously included in the prospectus with the information contained in our Quarterly Report on Form 10-Q for the quarter ended September 30, 2012 (the “10-Q”).Accordingly, we have attached the 10-Q to this prospectus supplement.You should read this prospectus supplement together with the prospectus, which is to be delivered with this prospectus supplement. Our common stock is traded in the over-the-counter market and is quoted on the OTC Bulletin Board under the symbol MRIC. On November 12, 2012, the last reported sale price of our common stock was $1.90 per share. We are an "emerging growth company" under the federal securities laws and will be subject to reduced public company reporting requirements.Investing in our common stock involves risk. See “Risk Factors” beginning on page 7 of the prospectus, as amended and supplemented by the “Risk Factors” beginning on page 34 of the 10-Q, to read about factors you should consider before buying shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus or this prospectus supplement. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is November 14, 2012. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54575 MRI Interventions, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 58-2394628 (State or Other Jurisdiction (IRS Employer of Incorporation or Organization) Identification Number) One Commerce Square, Suite 2550 Memphis, Tennessee (Address of Principal Executive Offices) (Zip Code) (901) 522-9300 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o YesxNo As of November 8, 2012, there were 48,018,000 shares of common stock outstanding. MRI INTERVENTIONS, INC. TABLE OF CONTENTS Page Number PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited). Condensed Balance Sheets as of September 30, 2012 and December 31, 2011 1 Condensed Statements of Operations for the three months and nine months ended September 30, 2012 and 2011 2 Condensed Statement of Stockholders’ Deficit for the nine months ended September 30, 2012 3 Condensed Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 4 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 33 Item 4. Controls and Procedures. 33 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 34 Item 1A. Risk Factors. 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 56 Item 3. Defaults Upon Senior Securities. 56 Item 4. Mine Safety Disclosures. 56 Item 5. Other Information. 56 Item 6. Exhibits. 56 SIGNATURES 57 SAFE-HARBOR STATEMENT This Quarterly Report on Form 10-Q contains “forward-looking statements” as defined under U.S. federal securities laws. These statements reflect management's current knowledge, assumptions, beliefs, estimates and expectations and express management's current views of future performance, results and trends, and may be identified by their use of terms such as “anticipate,” “believe,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “predict,” “project,” “will,” and other similar terms. Forward-looking statements are subject to a number of risks and uncertainties that could cause our actual results to materially differ from those described in the forward-looking statements. Readers should not place undue reliance on forward-looking statements. Such statements are made as of the date of this Quarterly Report, and we undertake no obligation to update such statements after this date. Risks and uncertainties that could cause our actual results to materially differ from those described in forward-looking statements include those discussed in our filings with the Securities and Exchange Commission (including those described in Item 1A of Part II and elsewhere in this Quarterly Report) and the following: · demand and market acceptance of our products; · our ability to successfully expand our sales and marketing capabilities; · product quality or patient safety issues, which could lead to product recalls, withdrawals, launch delays, sanctions, seizures, litigation, or declining sales; · our dependence on collaborative relationships and licensing arrangements; · our ability to successfully complete the development of, and to obtain regulatory clearance or approval for, future products, including our current product candidates; · sufficiency of our cash resources to maintain planned commercialization efforts and research and development programs; · the healthcare reform legislation and its implementation, and possible additional legislation, regulation and other governmental pressures in the United States or globally, which may affect pricing, reimbursement, taxation and rebate policies of government agencies and private payors or other elements of our business; · ourability to identify business development and growth opportunities for existing or future products; · individual, group or class action litigation alleging product liability claims; · future actions of the FDA or any other regulatory body or government authority that could delay, limit or suspend product development, manufacturing or sale or result in seizures, injunctions, monetary sanctions or criminal or civil liabilities; · our ability to enforce our patent rights or patents of third parties preventing or restricting the manufacture, sale or use of affected products or technology; and · any impact of the commercial and credit environment on us and our customers and suppliers. MRI INTERVENTIONS, INC. Condensed Balance Sheets (Unaudited) September 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Software license inventory - Deferred costs - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued compensation Accrued interest - Other accrued liabilities Derivative liability - Related party deferred revenue Convertible notes payable, net of unamortized discount of $117,405 at December 31, 2011 - Total current liabilities Related party deferred revenue - Related party accrued interest - Other accrued liabilities Related party convertible notes payable, net of unamortized discount of $0 and $432,706 at September 30, 2012 and December 31, 2011, respectively Convertible notes payable, net of unamortized discount of $0 and $316,610 at September 30, 2012 and December 31, 2011, respectively Junior secured notes payable, net of unamortized discount of $2,808,977 and $2,805,686 at September 30, 2012 and December 31, 2011, respectively Total liabilities Commitments and contingencies (Notes 5, 8 and 9) - - Stockholders' deficit: Series A convertible preferred stock; $.01 par value; 8,000,000 shares authorized, 7,965,000 shares issued and outstanding at December 31, 2011 - Common stock, $.01 par value; at September 30, 2012, 100,000,000, 48,168,760, and 47,842,930 shares authorized, issued, and outstanding, respectively; at December 31, 2011, 70,000,000 16,410,820, and 16,084,990 shares authorized, issued, and outstanding, respectively Additional paid-in capital Treasury stock, at cost, 325,830 common shares ) ) Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes. 1 MRI INTERVENTIONS, INC. Condensed Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Related party license revenues $ Service revenues - - Product revenues Total revenues Costs and operating expenses: Cost of product revenues Research and development: Research and development costs Reversal of R&D obligation (see Note 9) - - ) - Selling, general, and administrative Total costs and operating expenses Operating loss ) Other income (expense): Other income (expense), net ) ) Interest income Interest expense ) Net loss $ ) $ ) $ ) $ ) Net loss per share attributable to common stockholders: Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic and diluted See accompanying notes. 2 MRI INTERVENTIONS, INC. Condensed Statement of Stockholders’ Deficit Nine Months Ended September 30, 2012 (Unaudited) Convertible Preferred Stock Series A Common Stock Additional Paid-In Treasury Accumulated Shares Amount Shares Amount Capital Stock Deficit Total Balances, January 1, 2012 $ ) $ ) $ ) Employee share-based compensation - Beneficial conversion feature of convertible notes payable - Warrants issued with convertible notes payable - Fair value of warrants issued to placement agents and subagents - Conversion of convertible notes and accrued interestinto common stock - Conversion of Series A preferred stock into common stock ) ) - - - Non-employee share based compensation - Common stock issued in exchange for settlement of software license obligations - July 2012 unit offering - Exercise of options and warrants - - ) - - Net loss for the nine months ended September 30, 2012 - ) ) Balances, September 30, 2012 - $
